FILED
                             NOT FOR PUBLICATION                           APR 13 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIANGZHONG SHAO,                                 No. 13-71129

               Petitioner,                       Agency No. A087-829-271

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Liangzhong Shao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

under the totality of the circumstances. See id. at 1048. The agency was not

compelled to accept Shao’s explanation that his memory was poor. See Zamanov

v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). Further, we reject as contrary to the

record Shao’s contention that the BIA did not consider this explanation in

assessing the IJ’s adverse credibility finding. In the absence of credible testimony,

Shao’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      13-71129